                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                                  Case No. 17-cr-201-pp

                   Plaintiff,

v.

DAVID POLNITZ,

                   Defendant.
_____________________________________________________________________________________

ORDER DENYING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE
              UNDER SECTION 18 USC §3582 (DKT. NO. 105)
______________________________________________________________________________

      On November 27, 2018, after a two-day trial, a jury convicted the

defendant of being a felon in possession of a firearm and of assaulting and

intimidating a postal carrier. Dkt. No. 60. The charges arose of an incident in

which the postal carrier sprayed the defendant’s dog, and in response, the

defendant threatened the postal carrier with a gun.

      Under the United States Sentencing Guidelines, the defendant’s offense

level was 24 and his criminal history category was II, which resulted in an

advisory sentencing range of 57 to 71 months. Dkt. Nos. 86, 99. The

government asked the court to sentence the defendant to sixty-six months;

defense counsel recommended a non-custodial sentence. Dkt. No. 99 at 2. The

court imposed a sentence of thirty-six months—twenty-one months below the

low end of the guideline range, and thirty months less than the government

had recommended. Dkt. Nos. 99 at 2; 100. The court was aware, at that time,

that the defendant had severe back problems as a result of prior spinal fusion

                                          1
surgery, and that he had mental health issues; in fact, the court recommended

in the judgment that the Bureau of Prisons place the defendant in the Federal

Medical Center at Rochester Minnesota, or in another FMC as close as possible

to the Eastern District of Wisconsin. Dkt. No. 100 at 2. The court also allowed

the defendant to self-surrender to serve his sentence. Dkt. No. 99 at 2.

      On March 2, 2020, the court received this motion from the plaintiff,

asking the court to reduce his sentence under 18 U.S.C. 3582 based on his

medical condition. Dkt. No. 105. The plaintiff says that he’s at “Terminal

Federal Correctional Facility” in San Pedro, California. (The Terminal Island

Correctional Institution is a low-security facility in San Pedro.) Id. at 3. The

plaintiff says that he has severe back pains as a result of the spinal surgery, as

well as nerve damage and hip joint deterioration; he says sometimes he can

barely walk or move. Id. at 4. He indicates that he suffers from depression,

indicating that he has lost four family members. Id. (In August 2019, the court

recommended to the Bureau of Prisons that it furlough the defendant so that

he could attend his son’s funeral. Dkt. No. 103.) He reminds the court that

earlier in his life, he’d been diagnosed with paranoid schizophrenia, PTSD and

bi-polar disorder. Id. He says that the sort of care he needs can only be

obtained outside of prison. Id. at 5. The defendant also shares with the court

the classes he’s taken while in custody and his reentry plan. Id.

      The First Step Act says that a court, “upon motion of the Director of the

Bureau of Prisons, or upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of


                                         2
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, may reduce the term of imprisonment . . . after

considering the factors set forth in section 3553(a) to the extent they are

applicable if it finds that—extraordinary and compelling reasons warrant such

a reduction.” 18 U.S.C. §3582(c)(1)(A)(i).

      The statute says that a court may reduce someone’s sentence “upon

motion of the Director of the Bureau of Prisons.” The director of the BOP did

not file this motion. The statute also says that the court may reduce someone’s

sentence “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf.” The defendant made this motion,

but he has not shown that he asked the Bureau of Prisons for compassionate

release, or that the BOP denied his request or that he appealed that denial.

Before this court can consider the defendant’s request, he must ask the

Bureau of Prisons for compassionate release.

      Even if the defendant had asked the Bureau of Prisons for compassionate

release and had exhausted his remedies after any denial, the court could not

find that the defendant qualifies for compassionate release. The policy

statement describing “extraordinary and compelling circumstances” is located

at Section 1B1.13 of the United States Sentencing Guidelines and the

accompanying application notes. The court must determine that the defendant

isn’t a danger to himself or to the community. U.S.S.G. §1B1.13. If the


                                         3
defendant isn’t a danger, he may be able to demonstrate “extraordinary and

compelling” reasons under four circumstances. One of those reasons is that the

defendant may demonstrate that he is suffering from a terminal illness or some

serious physical or mental illness or impairment, including “deteriorating

physical or mental health because of the aging process,” which diminishes his

ability to care for himself in prison and from which he is not expected to

recover.

      For the sake of argument, the court will assume that the defendant could

show that he is not a danger to himself or the community, although it notes

that he has been convicted of the crime of threatening a member of the

community with a gun. But the defendant has not demonstrated that he

suffers from a terminal illness (in other words, he has not demonstrated that

he is dying). Nor has he demonstrated the kind of serious physical or mental

health problem that diminishes his ability to care for himself in prison and

from which he is unable to recover. The court understands that the defendant

suffers from pain due to his back surgery; the court knew that when it

sentenced the defendant in 2018. The court understands that the defendant

has a history of mental health issues, and it has no reason to doubt that the

defendant suffers from depression because of losing his family members, most

particularly, his son in the last seven months. But those are not the kinds of

extraordinary and compelling circumstances contemplated by the First Step

Act. Many inmates suffer from pain and mental illness. The court

recommended that the defendant be placed at a federal medical facility as a


                                        4
result of his physical and emotional health issues. The court notes that the

defendant currently is at Terminal Island, which is not a federal medical

facility. The court suspects that this is because the BOP concluded, after he

was incarcerated, that the defendant’s conditions did not require him to be

housed at a medical center.

      The court is glad to see that the defendant has been taking classes and

using his time well while he has been in custody, and that he regrets what he

did. But making good use of one’s time in prison and regretting one’s actions

are not grounds for sentence reductions under the First Step Act. The court

took into account, in giving the defendant a sentence almost two years below

the low end of the guidelines, that he struggled with physical and mental

health issues. Those issues—while hard for the defendant—do not qualify the

defendant for a First Step reduction, particularly when he has not shown proof

that he sought compassionate release from the BOP or that he exhausted his

administrative remedies.

      The court DENIES the defendant’s motion for a reduction of his sentence

under the First Step Act. Dkt. No. 105.

      Dated in Milwaukee, Wisconsin this 9th day of March, 2020.

                                     BY THE COURT:



                                     ___________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                          5
